      Case 1:19-cv-00764-KWR-GBW Document 25 Filed 05/18/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


EQUAL EMPLOYMENT OPPORTUNITY                           )
COMMISSION,                                            )
                                                      )
                                Plaintiff,             )
                                                      )
              v.                                      )     Case 1:19-cv-00764-KWR-GBW
                                                      )
ST. VINCENT HOSPITAL d/b/a                             )
CHRISTUS ST. VINCENT REGIONAL                          )
MEDICAL CENTER,                                        )
                                                      )
                                Defendant.             )
                                                       )


                   JOINT MOTION FOR ENTRY OF CONSENT DECREE
       The Parties, Plaintiff Equal Employment Opportunity Commission (“EEOC”) and St.

Vincent Hospital, doing business as Christus St. Vincent Regional Medical Center (“Defendant”)

jointly move this Court to enter and approve the parties’ Consent Decree resolving this matter

and lodged on this date. The fully executed Consent Decree is attached hereto as Attachment 1.

The Consent Decree will be submitted electronically on this date to the Honorable Kea W. Riggs

for approval. The Parties stipulate that this Consent Decree is fair, reasonable, and equitable, and

does not violate the law or public policy. All parties have agreed to facsimile or electronic

signatures where necessary.

        Dated: May 18, 2020



                                                      Respectfully submitted,
     Case 1:19-cv-00764-KWR-GBW Document 25 Filed 05/18/20 Page 2 of 3




                                        U.S. EQUAL EMPLOYMENT
                                        OPPORTUNITY COMMISSION

                                        /s/ Jeff A. Lee
                                        Jeff A. Lee
                                        Senior Trial Attorney

                                        Loretta Medina
                                        Supervisory Trial Attorney

                                        Albuquerque Area Office
                                        505 Marquette Ave., NW, Suite 900
                                        Albuquerque, NM 87124
                                        Telephone: (505) 738-6723
                                        E-Mail(s): jeff.lee@eeoc.gov


/s/ Christopher DeGroff
Christopher DeGroff
Michael Jacobsen
SEYFARTH SHAW LLP
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
(312) 460-5982 telephone
cdegroff@seyfarth.com
mjacobsen@seyfarth.com


Holly Agajanian
HINKLE SHANOR LLP
218 Montezuma
Santa Fe, New Mexico 87501
(505) 982-4554 telephone
hagajanian@hinklelawfirm.com


Attorneys for Defendant
     Case 1:19-cv-00764-KWR-GBW Document 25 Filed 05/18/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of May 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Christopher DeGroff
Michael Jacobsen
SEYFARTH SHAW LLP
233 S. Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
(312) 460-5982 telephone
cdegroff@seyfarth.com
mjacobsen@seyfarth.com


Holly Agajanian
HINKLE SHANOR LLP
218 Montezuma
Santa Fe, New Mexico 87501
(505) 982-4554 telephone
hagajanian@hinklelawfirm.com

Attorneys for St. Vincent Hospital d/b/a Christus St. Vincent Regional Medical Center



                                                   __/s/ Loretta Medina_________
                                                   LORETTA MEDINA
